SMITH, Chief Justice.
We adopt the statement- of the case made in appellants’ brief, approved by ap-pellee, as follows:
Appellants, J. H. Savage, Guy S. McFarland, and Chauncey H. Dunn, Jr., were and are the independent executors *598of the last will and testament of Mrs. Elizabeth Moore, who died on November 23, 1925, and whose will was soon thereafter duly probated in county court of Bexar county, Tex. Appellee sued appellants as such executors of will, alleging that under said will he was entitled to a legacy of $1,000, payment of which was , refused by the executors. The case was tried below without a jury. The trial judge rendered judgment for appellee in the sum of $1,000 with interest, etc. The executors have appealed.
Except as to the names of appellees this cause is identical, in law and fact, with the case of J. H. Savage et al. v. Guzman, 91 S.W.(2d) 1178, decided by this court on January 12, 1936. We deem it sufficient to refer to that case for a full statement of the nature and result of this case, and for the reasons given in the opinion therein, the judgment here appealed from will be reversed, and judgment here rendered that appellee take nothing by reason of his suit, and pay all costs.
Reversed and rendered.